PER CURIAM:
This is a disciplinary proceeding filed in the Circuit Court of St. Louis County by the 21st Judicial Circuit Bar Committee, as informants, against David J. Kueter, a duly licensed attorney at law, as respondent.
Informants alleged, in substance: (1) that respondent, on May 7, 1971, entered a plea of guilty in the United States District Court for the Eastern District of Missouri to a charge of willfully and knowingly failing to make an income tax return for the calendar year 1967, in violation of Int. Rev.Code, § 7203; (2) that the crime involves moral turpitude; and (3) that respondent should be disciplined.
Respondent filed an answer admitting the fact of the conviction.
On March 2, 1973, a hearing was held before the Honorable Robert Lee Campbell. On March 6, 1973, Judge Campbell ordered respondent “suspended from the practice of law for a period of eight months, beginning April 1, 1973, and ending November 30, 1973.” Informants filed exceptions which were overruled. Informants then filed petition for review in this Court under the provisions of Rule 5.11, V.A.M.R. Respondent asked that superse-deas not be granted and his suspension has been in effect since April 1, 1973.
In 1972, this Court reaffirmed that willfully and knowingly failing to make a federal income tax return is an offense involving moral turpitude. In re Douglas C. MacLeod, 479 S.W.2d 443 (Mo. Banc 1972).
The judgment of the trial court is ordered modified, and respondent is suspended indefinitely from the practice of law with leave to apply to this Court for reinstatement after the expiration of eighteen months from April 1, 1973, upon a showing that he is a person of good moral character and fully qualified to be licensed as a member of the bar of Missouri. It is so ordered.
Judgment modified to impose indefinite suspension.
SEILER, MORGAN, HOLMAN, HENLEY and FINCH, JJ., concur.
BARDGETT, J., concurs in part and dissents in part in separate opinion filed.
DONNELLY, C. J., concurs in part and dissents in part and concurs in opinion of BARDGETT, J.